DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 19, 20, 44, and 45 have been amended by Applicant. No claims have been currently added or cancelled. Claims 19-23, 25, 27-48 are pending.  

Response to Arguments
The rejection of claims 19-23, 25, 27-29, 36-38, and 41-47 under 35 U.S.C. 103 has been herein maintained. 
The rejection of claims 30, 34-35, and 39-40 under 35 U.S.C. 103 has been herein maintained. 
The rejection of claims 31-32 under 35 U.S.C. 103 has been herein maintained. 
The rejection of claim 33 under 35 U.S.C. 103 has been herein maintained.
The rejection of claim 48 under 35 U.S.C. 103 has been herein maintained.

Applicant's arguments filed 5/25/2022 have been fully considered but they are not persuasive.
Applicant argues (in page 17 of Applicant’s Remarks) that the combination of Bigus in view of Cosic and Abolmaesumi allegedly do not teach “(1) a first program storing a first neural network and a first mapping information (e.g., a filename and a search path) indicating that the first program utilizes a common neural network, (2) a second program storing a second neural network and a second mapping information (e.g., a file name and a search path) indicating that the second program utilizes the common neural network, and (3) when executing the first or the second program, loading the common neural network using the first mapping information of the second mapping information since the first program and the second program themselves do not include the common neural network, but instead includes the first mapping information or the second information which allows the common neural network to be loaded from the memory.” In support, Applicant contends Cosic merely discloses instruction sets including tracing of a repository where the instruction sets are stored, a linker for linking libraries or other elements, and a loader for loading software applications including linked libraries or other elements into memory. Applicant further contends Abolmaesumi does not disclose that the system stores separate data or information for identifying or locating the shared neural network 362 which allows the system to load the shared neural network  62 when executing one of the view specific neural networks. 
Examiner respectfully disagrees with Applicant’s argument for the reasons provided below. 
Regarding Applicant’s argument above, it should first be noted that the claim does not recite the mapping information being a file name and a search path, as argued by Applicant. Furthermore, the term mapping information has not been explicitly defined to be a file name and a search path in Applicant’s specification. 
As set forth in the instant office action Bigus has been pointed as teaching at least one memory storing a common neural network, a first program comprising a first neural network, …. and a second program comprising a second neural network… . To this effect, Bigus, Col. 3, lines 45-61, discloses memory.; Bigus, claims 1, 4, 5, and 7 teach memory storing common and/or generic neural network data structure, a second model of a plurality of defined neural network models, and a third model of a plurality of defined neural network models.; Bigus, Col. 4, lines 54-67, further teaches neural network data structure providing a common framework allowing any neural network model to be defined for use in an application program; Bigus, Col. 4, lines 31-40, further teaches “Programs specific to each neural network model are called by neural network utility programs…”, and further teaches any of the plurality of neural network model(s) can be supported by neural network shell by defining a generic neural network data structure which can be accessed by all of the utility programs in neural network shell (see also Bigus Fig. 3B, Application Program(s) 41 and Col. 4 lines 40-53 disclosing how a normal application program becomes a neural network application program by interfacing with one or more neural network utility programs); Bigus, claim 4, further teaches specific to a selected second model of the plurality of defined neural network models; Bigus, claim 5, teaches “specific to a selected third model of the plurality of defined neural network models”.

Furthermore, Cosic was cited as teaching the limitation at least one memory storing … a first mapping information of the first program indicating that the first program utilizes the common neural network and … a second mapping information of the second program indicating that the second program utilizes the common neural network. To this effect, Cosic, Col. 10, lines 14-45, teaches universal artificial intelligence engine (“UAIE”) for autonomous application operating; Cosic, Col. 10, lines 46-67 teaches global UAIE and Cosic, Col. 31, lines 1-31, further teaches global neural network. Additionally, Cosic at Col. 10, lines 46-67 and Col. 11, lines 1-15, were pointed as teaching that the UAIE may be configure to load one or more instruction sets and/or one or more knowledge cells into a knowledgebase and the UAIE may be configure to take control from or share control with application programs; Col. 66, line 15-62, further teaching that the UAIE comprises functionality of storing in a neural network, knowledgebase or other repository learned operations of software applications.; Cosic, Col. 2, lines 63-67 and Col. 3, lines 1-4, teaches receiving first and second instructions sets includes tracing of a repository where the application’s instructions sets may be stored; Cosic, Col. 71 teaches attaching artificial intelligence unit 130 to software applications to direct or control the flow of instructions, data, and/or other information among the elements of the UAIE and software applications; Lastly, Cosic, Col. 74, Col. 69-70, lines 66-67 and lines 1-13 were cited as teaching typical elements or steps that lead to software applications’ execution on the computing device include a linker to link any libraries or other elements needed and a loader to load software applications including any linked libraries or other elements into memory; Cosic, Col. 46, lines 53-58, teaches on or more neural networks may be loaded into the UAIE..

Lastly, Examiner believes that Bigus teaches the limitation of load the common neural network using the first mapping information and load the common neural network using the second mapping information. To this effect, Bigus, Col. 1, lines 14-17, has been pointed as teaching a neural network shell to allow application programs to use a neural network to perform computations.; Bigus, Col. 4, lines 54-67, teaching neural network data structure providing a common framework allowing any neural network model to be defined for use in an application program; and Bigus, Col. 4, lines 31- 40, teaching each of a plurality of neural network models is mapped onto the generic neural network data structure, and further teaches programs specific to each neural network model are called by the neural network utility programs. Furthermore it should be noted that Cosic Col. 10, lines 46-67 and Col. 11, lines 1-15, concurrently teaches that the UAIE may be configure to load one or more instruction sets and/or one or more knowledge cells into a knowledgebase and the UAIE may be configure to take control from or share control with application programs.

In view of all of the foregoing, the rejection of claims 19, 44, and 45 (as amended) and dependent claims therefrom, under 35 U.S.C. 103 has been herein maintained. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 19, 20-22, 23, 25, 27-29, 36-38, 41-47 are rejected under 35 U.S.C. 103 as being unpatentable over Bigus (U.S. Patent No. 5,611,020) in view of Cosic (U.S. Patent No. 9443192), in further view of Abolmaesumi et al. (US 20190125298 A1). 

Regarding claim 19, Bigus teaches an apparatus for managing a program (Bigus, Fig. 1 teaches computer system; Bigus, claim 1, further teaches “…for enabling an application program in a computer system to run one of a plurality of defined neural network models…”), the apparatus comprising: 
at least one memory storing a common neural network, a first program comprising a first neural network, …. and a second program comprising a second neural network… (Bigus, Col. 3, lines 45-61, discloses memory.; Bigus, claims 1, 4, 5, and 7 teach memory storing common and/or generic neural network data structure, a second model of a plurality of defined neural network models, and a third model of a plurality of defined neural network models.; Bigus, Col. 4, lines 54-67, further teaches neural network data structure providing a common framework allowing any neural network model to be defined for use in an application program; Bigus, Col. 4, lines 31-40, further teaches “Programs specific to each neural network model are called by neural network utility programs…”, and further teaches any of the plurality of neural network model(s) can be supported by neural network shell by defining a generic neural network data structure which can be accessed by all of the utility programs in neural network shell (see also Bigus Fig. 3B, Application Program(s) 41 and Col. 4 lines 40-53 disclosing how a normal application program becomes a neural network application program by interfacing with one or more neural network utility programs); Bigus, claim 4, further teaches specific to a selected second model of the plurality of defined neural network models; Bigus, claim 5, teaches “specific to a selected third model of the plurality of defined neural network models”;), …; and 

at least one processor (Bigus, Col. 3, lines 45-61, teaches CPU and co-processor(s)) configured to: 

based on execution of the first program:
load the common neural network using the first mapping information (Bigus, Col. 1, lines 14-17, teaches neural network shell to allow application programs to use a neural network to perform computations.; Bigus, Col. 4, lines 54-67, teaches neural network data structure providing a common framework allowing any neural network model to be defined for use in an application program; Bigus, Col. 4, lines 31- 40, teaches each of a plurality of neural network models is mapped onto the generic neural network data structure, and further teaches programs specific to each neural network model are called by the neural network utility programs), and  perform, using the common neural network and the first neural network, a first processing for first data of the first program, and obtain a first execution result of the first processing for the first data based on the common neural network and the first neural network (Bigus, Col. 4, lines 31-40, teaches “Programs specific to each neural network model are called by neural network utility programs…”, and further teaches any of the plurality of neural network model(s) can be supported by neural network shell by defining a generic neural network data structure which can be accessed by all of the utility programs in neural network shell;  Bigus, Col. 4, lines 54-67, further teaches neural network data structure providing a common framework allowing any neural network model to be defined for use in an application program; Bigus, claim 1, teaches “enabling an application program in a computer system to run one of a plurality of neural network models, thereby becoming a neural network having an input for data and an output for a result”, and further teaches common and/or generic neural network data structure; Bigus, claim 4, further teaches specific to a selected second model of the plurality of defined neural network models; Bigus, Col. 4, lines 41-53, teaches data to be processed by neural network application program enters on input and after data is run through the neural network, the result is output; ); and 

based on execution of the second program: load the common neural network using the second mapping information (Bigus, Col. 1, lines 14-17, teaches neural network shell to allow application programs to use a neural network to perform computations.; Bigus, Col. 4, lines 54-67, teaches neural network data structure providing a common framework allowing any neural network model to be defined for use in an application program; Bigus, Col. 4, lines 31- 40, teaches each of a plurality of neural network models is mapped onto the generic neural network data structure, and further teaches programs specific to each neural network model), and perform, using the common neural network and the second neural network, a second processing for second data of the second program, and obtain a second execution result of the second processing for the second data based on the common neural network and the second neural network (Bigus, Col. 4, lines 31-40, teaches “Programs specific to each neural network model are called by neural network utility programs…”, and further teaches any of the plurality of neural network model(s) can be supported by neural network shell by defining  a generic neural network data structure which can be accessed by all of the utility programs in neural network shell;  Bigus, Col. 4, lines 54-67, further teaches neural network data structure providing a common framework allowing any neural network model to be defined for use in an application program; Bigus, claim 1, teaches “enabling an application program in a computer system to run one of a plurality of neural network models, thereby becoming a neural network having an input for data and an output for a result”, and further teaches common and/or generic neural network data structure; Bigus, claim 5, teaches “specific to a selected third model of the plurality of defined neural network models”; Bigus, Col. 4, lines 41-53, teaches data to be processed by neural network application program enters on input and after data is run through the neural network, the result is output;), …

However Bigus does not distinctly or clearly disclose at least one memory storing … a first mapping information indicating that the first program utilizes the common neural network … and a second mapping information indicating that the second program utilizes the common neural network. 

	Nevertheless, Cosic teaches at least one memory storing … a first mapping information of the first program indicating that the first program utilizes the common neural network and … a second mapping information of the second program indicating that the second program utilizes the common neural network (Cosic, Col. 10, lines 14-45, teaches universal artificial intelligence engine (“UAIE”) for autonomous application operating; Col. 10, lines 46-67 teaches global UAIE and Cosic, Col. 31, lines 1-31, further teaches global neural network.; Col. 10, lines 46-67 and Col. 11, lines 1-15, teaches UAIE may be configure to load one or more instruction sets and/or one or more knowledge cells into a knowledgebase and the UAIE may be configure to take control from or share control with application programs; Col. 66, line 15-62, teaches UAIE comprises functionality of storing in a neural network, knowledgebase or other repository learned operations of software applications.; Cosic, Col. 2, lines 63-67 and Col. 3, lines 1-4, teaches receiving first and second instructions sets includes tracing of a repository where the application’s instructions sets may be stored; Cosic, Col. 71 teaches attaching artificial intelligence unit 130 to software applications to direct or control the flow of instructions, data, and/or other information among the elements of the UAIE and software applications; Cosic, Col. 74, Col. 69-70, lines 66-67 and lines 1-13 teach typical elements or steps that lead to software applications’ execution on the computing device include a linker to link any libraries or other elements needed and a loader to load software applications including any linked libraries or other elements into memory; Cosic, Col. 46, lines 53-58, teaches on or more neural networks may be loaded into the UAIE.).

	Before the effective filing date of the invention, it would have been ordinary for one of skill in the art to have modified the neural network shell for application programs, taught by Bigus,, taught by Bigus, with the UAIE comprising the functionality of storing in a neural network, knowledgebase or other repository learned operations of software applications, as taught by Cosic, in order to enable autonomous operation of software applications with partial, minimal, or no user input. (Cosic, Abstract). 

Although Bigus discloses serial processing of data wherein a pointer would link to a previous neural network to obtain the outputs of the previous network, Bigus does not distinctly disclose wherein the first processing for obtaining the first execution result comprises using output data of the common neural network as input data of the first neural network or using output data of the first neural network as input data of the common neural network, and wherein the second processing for obtaining the second execution result comprises using the output data of the common neural network as input data of the second neural network or using output data of the second neural network as the input data of the common neural network.

Nevertheless, Abolmaesumi teaches wherein the first processing for obtaining a first execution result comprises using output data of the common neural network as input data of the first neural network or using output data of the first neural network as input data of the common neural network, and wherein the second processing for obtaining an execution result comprises using the output data of the common neural network as input data of the second neural network or using output data of the second neural network as the input data of the common neural network (Abolmaesumi, Paragraph [0157], teaches “…a first analyzer may apply the shared layers of an image quality assessment neural network to the received at least one echocardiographic image and then send the output of the shared layers to a second analyzer, which may apply one of the view specific layers to the received output. In such embodiments, the shared layers may act as a small neural network…”; Abolmaesumi, Paragraph [0079] further teaches the shared layers and the view category specific layers may each be considered neural networks and it will be understood that a neural network may include more than one neural network within. Each of the 5 image quality assessment neural networks takes as an input a sequence of images and outputs a view category specific quality assessment value.; Abolmaesumi, Fig. 8 shows using output of shared layers [i.e., common neural network] as input to each of the five view specific layers [i.e., view specific neural networks]; [Note: each view specific neural network understood to execute a different program/algorithm. Abolmaesumi, Paragraph [0046] teaches program codes for directing the analyzer to carry out various functions stored in the program memory – wherein the different program functions may include image capture, image analysis, or image reconstruction; and Abolmaesumi, Paragraph [0088] further teaches each of the image view categories may be associated with a view category specific neural network record stored in memory].).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the neural network shell for application programs, taught by Bigus, as modified by the UAIE comprising the functionality of storing in a neural network, knowledgebase or other repository learned operations of software applications, as taught by Cosic, to include the neural network processing by a common/shared neural network and view category specific neural networks, as taught by Abolmaesumi, in order to facilitate echochardiographic image analysis and to determine quality assessment values for the echocardiographic images in different ways, depending on what view the echocardiographic images are meant to represent”. (Abolmaesumi, Paragraphs [0005] and [0037]).



Regarding claim 20, the combination of Bigus in view of Cosic and Abolmaesumi teaches all of the limitations of claim 19, and the combination further teaches when the first program is executed, the output data of the common neural network is input to the first neural network included in the first program, and when the second program is executed, the output data of the common neural network is input to the second neural network included in the second program (Abolmaesumi, Paragraph [0157], teaches “…a first analyzer may apply the shared layers of an image quality assessment neural network to the received at least one echocardiographic image and then send the output of the shared layers to a second analyzer, which may apply one of the view specific layers to the received output. In such embodiments, the shared layers may act as a small neural network…”; Abolmaesumi, Paragraph [0079] further teaches the shared layers and the view category specific layers may each be considered neural networks and it will be understood that a neural network may include more than one neural network within. Each of the 5 image quality assessment neural networks takes as an input a sequence of images and outputs a view category specific quality assessment value.; Abolmaesumi, Fig. 8 shows using output of shared layers [i.e., common neural network] as input to each of the five view specific layers [i.e., view specific neural networks]; [Note: each view specific neural network understood to execute a different program/algorithm. Abolmaesumi, Paragraph [0046] teaches program codes for directing the analyzer to carry out various functions stored in the program memory – wherein the different program functions may include image capture, image analysis, or image reconstruction; and Abolmaesumi, Paragraph [0088] further teaches each of the image view categories may be associated with a view category specific neural network record stored in memory].). 

	Motivation to combine same as stated above for claim 19. 


	Regarding claim 21, the combination of Bigus in view of Cosic and Abolmaesumi teaches all of the limitations of claim 19, and the combination further teaches wherein the first neural network and the second neural network perform processing different from each other (Abolmaesumi, Paragraphs [0079] and [0093] teach processing of image data by shared layers representing a common neural network and at least 5 image quality assessment neural networks [i.e., view category specific neural networks], where each of these 5 view category specific neural networks outputs a different result based on the processing done by the shared layers [i.e., common neural network] and each of the view specific neural networks.; Fig. 8, further illustrates shared layers 362 [reading on common neural network] and View-Specific Layers 364 [reading on plurality of neural networks –executing different program instructions - including at least a first and second neural network executing different processing and outputting different results from each other.]).

	Motivation to combine same as stated above for claim 19. 

	
	Regarding claim 22, the combination of Bigus in view of Cosic and Abolmaesumi teaches all of the limitations of claim 19, and the combination further teaches wherein the first execution result and the second execution result are different from each other (Abolmaesumi, Paragraphs [0079] and [0093] teach processing of image data by shared layers representing a common neural network and at least 5 image quality assessment neural networks [i.e., view category specific neural networks], where each of these 5 view category specific neural networks outputs a different result based on the shared layer [i.e. common neural network] processing and each of the view specific neural networks.; Fig. 8, teaches shared layers 362 [reading on common neural network] and View-Specific Layers 364 [reading on plurality of neural network including at least a first and second neural network executing different processing and outputting different results from each other.]). 
 
Motivation to combine same as stated above for claim 19.


Regarding claim 23, the combination of Bigus in view of Cosic and Abolmaesumi teaches all of the limitations of claim 19, and the combination further teaches wherein the memory stores first files of the first neural network, second files of the second neural network, and third files of the common neural network (Bigus, Col. 4, lines 41-53, Data structure 50 resides in storage 12 and/or in internal storage of CPU 11 and/or co-processor 13.; Bigus, Col. 4, lines 54-67, further teaches Data Structure 50 provides a common framework allowing any neural network model to be defined…; Bigus, Col. 7, lines 40-50, further teaches saving neural network model by giving it a unique name and writing it to storage 12.; Bigus, Col. 5, lines 32-46, further teaches neural networks located in libraries; Bigus, claim 4 teaches specific to a second neural network model…; Bigus, claim 5 teaches specific to a third neural network model.).




Regarding claim 25, the combination of Bigus in view of Cosic and Abolmaesumi teaches all of the limitations of claim 19. Examiner believes that Bigus teaches, or at the least implies, wherein the at least one processor is further configured to: based on execution of the first program, obtain a first file related to the first neural network and a third file related to the common neural network for performing the first processing, and based on execution of the second program, obtain a second file related to the second neural network and the third file related to the common neural network for performing the second processing (Bigus, Paragraph (8) teaches “[a]ny neural network model, such as example models 35-38, can be supported by neural network shell 32 by defining a generic neural network data structure 50 which can be accessed by all of the utility programs in neural network shell 32…Programs specific to each neural network model are called by neural network utility programs.; Bigus, Paragraph (15) further teaches accessing libraries where the neural network is located and further teaches programs are stored in libraries.). However, the limitation is found to be more clearly and explicitly taught in view of Abolmaesumi, as provided below. 

	Abolmaesumi teaches wherein the at least one processor is further configured to: based on execution of the first program, obtain a first file related to the first neural network and a third file related to the common neural network for performing the first processing, and based on execution of the second program, obtain a second file related to the second neural network and the third file related to the common neural network for performing the second processing (Abolmaesumi, [0094] Block 404 may direct the analyzer processor 100 to read the image files received at block 202 from the location 140 of the storage memory 104 and to read the common neural network record 320 and the view category specific neural network record 340 from the location 146 of the storage memory, and to input the image data from the image files into a neural network that includes the shared layers 362 and the view category specific layers 374 shown in FIG. 8, which are defined by the common neural network record 320 and the view category specific neural network record 340, to generate or determine a view category specific quality assessment value as an output of the neural network.)

Motivation to combine same as stated above for claim 19. 


	Regarding claim 27, the combination of Bigus in view of Cosic and Abolmaesumi teaches all of the limitations of claim 19, and the combination further teaches wherein the at least one processor is further configured to update at least one of the first neural network, the second neural network, and the common neural network (Bigus, Col. 5, lines 32-46, teaches “as new versions or releases of software are developed, compatibility with existing network is desirable…The software could call a conversion routine to update the data structure format…”).



	Regarding claim 28, the combination of Bigus in view of Cosic and Abolmaesumi teaches all of the limitations of claim 19, and the combination further teaches wherein the at least one processor is further configured to: determine a third neural network of the first program or a fourth neural network of the second program as the common neural network (Bigus, claim 4, teaches “enabling an application program in a computer system to run one of a plurality of defined neural network models” and further teaches “wherein the neural network data structure further comprises a pointer to a previous neural network data structure, wherein the previous neural network data structure has a structure and organization common and generic to all of the plurality of defined neural network models, …”; Bigus, Col. 4, lines 31-40, further teaches defining a generic neural network data structure  which can be accessed by all of the utility programs in neural network shell and further teaches each neural network model is mapped onto this generic neural network data structure.).



	Regarding claim 29, the combination of Bigus in view of Cosic and Abolmaesumi teaches all of the limitations of claim 28, and the combination further teaches wherein the at least one processor is further configured to control to store in the at least one memory first files constituting the first program and second files constituting the second program (Bigus, Col. 4, lines 41-53, teaches application programs and utility programs reside in suitably programmed CPU 11 and/or co-processor 13 (FIG. 1).; Note: Cosic, Col. 60, lines 39-60 further teaches a program can be stored in a portion of a file, in a single file dedicated to the program or multiple files; Cosic; Col. 66, lines, 15-62, teaches UAIE comprises the functionality of learning the operation of software applications and also the functionality of storing this knowledge in a knowledgebase, neural network or other repository.; Cosic, Col. 65, lines 21-27, teaches a repository may be or include one or more files.).



	Regarding claim 36, the combination of Bigus in view of Cosic and Abolmaesumi teaches all of the limitations of claim 28, and the combination further teaches wherein the at least one processor is further configured to: store a first internal parameter used to process the first data in the third neural network of the first program as a common parameter in the at least one memory, determine that the common parameter is different than a second internal parameter used to process the second data in the fourth neural network of the second program, determine difference information between the common parameter and the second internal parameter, and store the difference information in the at least one memory (Bigus, Col. 5, lines 55-57, teaches the neural network structure contains a header which contains the name to the neural network, the name of the neural network model and various parameters unique to the specific neural network model.; Bigus, Col. 5, lines 58-67, teaches different types of parameters used differently by the specific neural network models.; Bigus, Col. 6, lines 7-22, teaches an array of parameters describing the type of data held in each array. For example, some neural models accept only binary inputs.; Bigus, Col. 6, lines 66-67 and Col. 7, lines 1-25, teaches assigned parameters including: number of inputs, number of units in hidden layer, number of units in hidden layer, number of outputs, and number of processing units. And, further teaches assigning a neural network model specific meaning to network index parameters field.; Bigus, claim 4, teaches neural network data structure has a structure and organization common and generic to all of the plurality of defined neural network models, and wherein the previous neural network data structure has a plurality of data arrays containing data values specific to a selected second model of the plurality of defined neural network models; Bigus, claim 5, recites limitations similar to claim 4 but with respect to arrays containing data values specific to a selected third model of the plurality of defined neural network models.)



Regarding claim 37, the combination of Bigus in view of Cosic and Abolmaesumi teaches all of the limitations of claim of claim 36, and the combination further teaches wherein the at least one processor is further configured to: restore the second internal parameter, and determine at least one of a residual parameter added to the common parameter, a transformation parameter multiplied by the common parameter, or a selective parameter for selecting a part of the common parameter as the difference information (Bigus, Col. 5, lines 32-46, teaches “as new versions or releases of software are developed, compatibility with existing networks is desirable. If any enhancements require changes to the fundamental network data structure, this field would allow detection of a software-to-data mismatch. The software could call a conversion routine to update the data structure format, or accept down-level data structures.”).



	Regarding claim 38, the combination of Bigus in view of Cosic and Abolmaesumi teaches all of the limitations of claim 36, and the combination further teaches wherein the at least one processor is further configured to: determine a plurality of pieces of difference information between the common parameter and the second internal parameter according to a plurality of calculation methods, and store a smallest difference information having a smallest data size from among the plurality of pieces of difference information in the at least one memory (Bigus, Col. 5, lines 55-57, teaches the neural network structure contains a header which contains the name to the neural network, the name of the neural network model and various parameters unique to the specific neural network model.; Bigus, Col. 5, lines 58-67, teaches different types of parameters used differently by the specific neural network models.; Bigus, Col. 6, lines 7-22, teaches an array of parameters describing the type of data held in each array. “For example, some neural models accept only binary inputs. In the preferred embodiment, if a parameter in field 78 contains a "1" then its corresponding array contains bitmapped data. If the parameter is a "2" then its corresponding array contains single precision floating point data (the default). If it is "3" then its corresponding array contains fixed point zoned decimal data. These parameters are used to make more efficient use of storage.”).



Regarding claim 41, the combination of Bigus in view of Cosic and Abolmaesumi teaches all of the limitations of claim 28, and the combination further teaches wherein the at least one processor is further configured to: obtain update data related to the third neural network of the first program, obtain a fifth neural network corresponding to the update data, determine that the fifth neural network and the common neural network do not structurally correspond to each other, and store the fifth neural network as a neural network of the first program in the at least one memory (Bigus, Col. 5, lines 32-47, teaches “[a]s new versions or releases of software are developed, compatibility with existing networks is desirable. If any enhancements require changes to the fundamental network data structure, this field would allow detection of a software-to-data mismatch. The software could call a conversion routine to update the data structure format, or accept down-level data structures.”).



	Regarding claim 42, the combination of Bigus in view of Cosic and Abolmaesumi teaches all of the limitations of claim 41, and the combination further teaches wherein the at least one processor is further configured to: determine that the fifth neural network and the common neural network structurally correspond to each other, determine a common parameter and an internal parameter obtained based on the update data, and store difference information between the common parameter and the internal parameter in the at least one memory (Bigus, Col. 5, lines 32-47, teaches “as new versions or releases of software are developed, compatibility with existing networks is desirable. If any enhancements require changes to the fundamental network data structure, this field would allow detection of a software-to-data mismatch. The software could call a conversion routine to update the data structure format, or accept down-level data structures.”; Bigus, Col. 58-67, further teaches different types of parameters used differently by specific neural network models stored in fields 71-74 [i.e., stored in memory], and further teaches determining whether epoch update is enabled or disabled.).



Regarding claim 43, the combination of Bigus in view of Cosic and Abolmaesumi teaches all of the limitations of claim 42, and the combination further teaches wherein the at least one processor is further configured to: determine that the fifth neural network and the common neural network structurally correspond to each other, and not store the fifth neural network as the neural network of the first program in the memory (Bigus, Col. 5, lines 32-47, teaches “as new versions or releases of software are developed, compatibility with existing networks is desirable. If any enhancements require changes to the fundamental network data structure, this field would allow detection of a software-to-data mismatch. The software could call a conversion routine to update the data structure format, or accept down-level data structures.”; Bigus, Col. 58-67, further teaches different types of parameters used differently by specific neural network models stored in fields 71-74 [i.e., stored in memory], and further teaches determining whether epoch update is enabled or disabled.).



Regarding claim 44, Bigus teaches a method of an apparatus for managing a program, the method comprising: 
storing a common neural network, a first program comprising a first neural network, …and a second program comprising a second neural network in memory of the apparatus … in at least one memory of the apparatus (Bigus, Col. 3, lines 45-61, discloses memory.; Bigus, claims 1, 4, 5, and 7 teach memory storing common and/or generic neural network data structure, a second model of a plurality of defined neural network models, and a third model of a plurality of defined neural network models.; Bigus, Col. 4, lines 54-67, further teaches neural network data structure providing a common framework allowing any neural network model to be defined for use in an application program; Bigus, Col. 4, lines 31-40, further teaches “Programs specific to each neural network model are called by neural network utility programs…”, and further teaches any of the plurality of neural network model(s) can be supported by neural network shell by defining a generic neural network data structure which can be accessed by all of the utility programs in neural network shell (see also Bigus Fig. 3B, Application Program(s) 41 and Col. 4 lines 40-53 disclosing how a normal application program becomes a neural network application program by interfacing with one or more neural network utility programs); Bigus, claim 4, further teaches specific to a selected second model of the plurality of defined neural network models; Bigus, claim 5, teaches “specific to a selected third model of the plurality of defined neural network models”;); 



when executing the first program: loading the common neural network using the first mapping information (Bigus, Col. 1, lines 14-17, teaches neural network shell to allow application programs to use a neural network to perform computations.; Bigus, Col. 4, lines 54-67, teaches neural network data structure providing a common framework allowing any neural network model to be defined for use in an application program; Bigus, Col. 4, lines 31- 40, teaches each of a plurality of neural network models is mapped onto the generic neural network data structure, and further teaches programs specific to each neural network model.), and performing, using the common neural network and the first neural network, a first processing for first data of the first program, and obtaining a first execution result of the first processing for the first data based on the common neural network and the first neural network (Bigus, Col. 4, lines 26-31, teaches neural network shell provides capability of running neural networks in applications on conventional computer systems.; Bigus, Col. 4, lines 31-40, teaches “Programs specific to each neural network model are called by neural network utility programs…”, and further teaches any of the plurality of neural network model(s) can be supported by neural network shell by defining  a generic neural network data structure which can be accessed by all of the utility programs in neural network shell;  Bigus, Col. 4, lines 54-67, further teaches neural network data structure providing a common framework allowing any neural network model to be defined for use in an application program; Bigus, claim 1, teaches “enabling an application program in a computer system to run one of a plurality of neural network models, thereby becoming a neural network having an input for data and an output for a result”, and further teaches common and/or generic neural network data structure; Bigus, claim 4, further teaches specific to a selected second model of the plurality of defined neural network models; Bigus, Col. 4, lines 41-53, teaches data to be processed by neural network application program enters on input and after data is run through the neural network, the result is output; ); and 

when executing the second program: loading the common neural network using the second mapping information (Bigus, Col. 1, lines 14-17, teaches neural network shell to allow application programs to use a neural network to perform computations.; Bigus, Col. 4, lines 54-67, teaches neural network data structure providing a common framework allowing any neural network model to be defined for use in an application program; Bigus, Col. 4, lines 31- 40, teaches each of a plurality of neural network models is mapped onto the generic neural network data structure, and further teaches programs specific to each neural network model.), and performing, using the common neural network and the second neural network, a second processing for second data of the second program, and obtaining a second execution result of the second processing for the second data based on the common neural network and the second neural network (Bigus, Col. 4, lines 26-31, teaches neural network shell provides capability of running neural networks in applications on conventional computer systems.; Bigus, Col. 4, lines 31-40, teaches “Programs specific to each neural network model are called by neural network utility programs…”, and further teaches any of the plurality of neural network model(s) can be supported by neural network shell by defining  a generic neural network data structure which can be accessed by all of the utility programs in neural network shell;  Bigus, Col. 4, lines 54-67, further teaches neural network data structure providing a common framework allowing any neural network model to be defined for use in an application program; Bigus, claim 1, teaches “enabling an application program in a computer system to run one of a plurality of neural network models, thereby becoming a neural network having an input for data and an output for a result”, and further teaches common and/or generic neural network data structure; Bigus, claim 5, teaches “specific to a selected third model of the plurality of defined neural network models”; Bigus, Col. 4, lines 41-53, teaches data to be processed by neural network application program enters on input and after data is run through the neural network, the result is output;), …

However, Bigus does not distinctly or clear disclose storing … a first mapping information indicating that the first program utilizes a common neural network that is associated with the first program, … and a second mapping information of indicating that the second program utilizes the common neural network, in at least one memory of the apparatus;

Nevertheless Cosic teaches storing … a first mapping information indicating that the first program utilizes a common neural network that is associated with the first program, … and a second mapping information of indicating that the second program utilizes the common neural network, in at least one memory of the apparatus (Cosic, Col. 10, lines 14-45, teaches universal artificial intelligence engine (“UAIE”) for autonomous application operating; Col. 10, lines 46-67 teaches global UAIE and Cosic, Col. 31, lines 1-31, further teaches global neural network.; Col. 10, lines 46-67 and Col. 11, lines 1-15, teaches UAIE may be configure to load one or more instruction sets and/or one or more knowledge cells into a knowledgebase and the UAIE may be configure to take control from or share control with application programs; Col. 66, line 15-62, teaches UAIE comprises functionality of storing in a neural network, knowledgebase or other repository learned operations of software applications.; Cosic, Col. 2, lines 63-67 and Col. 3, lines 1-4, teaches receiving first and second instructions sets includes tracing of a repository where the application’s instructions sets may be stored; Cosic, Col. 71 teaches attaching artificial intelligence unit 130 to software applications to direct or control the flow of instructions, data, and/or other information among the elements of the UAIE and software applications; Cosic, Col. 74, Col. 69-70, lines 66-67 and lines 1-13 teach typical elements or steps that lead to software applications’ execution on the computing device include a linker to link any libraries or other elements needed and a loader to load software applications including any linked libraries or other elements into memory; Cosic, Col. 46, lines 53-58, teaches on or more neural networks may be loaded into the UAIE.);

	Before the effective filing date of the invention, it would have been ordinary for one of skill in the art to have modified the neural network shell for application programs, taught by Bigus,, taught by Bigus, with the UAIE comprising the functionality of storing in a neural network, knowledgebase or other repository learned operations of software applications, as taught by Cosic, in order to enable autonomous operation of software applications with partial, minimal, or no user input. (Cosic, Abstract). 

Although Bigus discloses serial processing of data wherein a pointer would link to a previous neural network to obtain the outputs of the previous network, Bigus does not distinctly disclose wherein the first processing for obtaining the first execution result comprises using output data of the common neural network as input data of the first neural network or using output data of the first neural network as input data of the common neural network, and wherein the second processing for obtaining the second execution result comprises using the output data of the common neural network as input data of the second neural network or using output data of the second neural network as the input data of the common neural network.

Nevertheless, Abolmaesumi teaches wherein the first processing for obtaining a first execution result comprises using output data of the common neural network as input data of the first neural network or using output data of the first neural network as input data of the common neural network, and wherein the second processing for obtaining an execution result comprises using the output data of the common neural network as input data of the second neural network or using output data of the second neural network as the input data of the common neural network (Abolmaesumi, Paragraph [0157], teaches “…a first analyzer may apply the shared layers of an image quality assessment neural network to the received at least one echocardiographic image and then send the output of the shared layers to a second analyzer, which may apply one of the view specific layers to the received output. In such embodiments, the shared layers may act as a small neural network…”; Abolmaesumi, Paragraph [0079] further teaches the shared layers and the view category specific layers may each be considered neural networks and it will be understood that a neural network may include more than one neural network within. Each of the 5 image quality assessment neural networks takes as an input a sequence of images and outputs a view category specific quality assessment value.; Abolmaesumi, Fig. 8 shows using output of shared layers [i.e., common neural network] as input to each of the five view specific layers [i.e., view specific neural networks]; [Note: each view specific neural network understood to execute a different program/algorithm. Abolmaesumi, Paragraph [0046] teaches program codes for directing the analyzer to carry out various functions stored in the program memory – wherein the different program functions may include image capture, image analysis, or image reconstruction; and Abolmaesumi, Paragraph [0088] further teaches each of the image view categories may be associated with a view category specific neural network record stored in memory].).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the neural network shell for application programs, taught by Bigus, as modified by the UAIE comprising the functionality of storing in a neural network, knowledgebase or other repository learned operations of software applications, as taught by Cosic, to include the neural network processing by a common/shared neural network and view category specific neural networks, as taught by Abolmaesumi, in order to facilitate echochardiographic image analysis and to determine quality assessment values for the echocardiographic images in different ways, depending on what view the echocardiographic images are meant to represent”. (Abolmaesumi, Paragraphs [0005] and [0037]).


	Regarding claim 45, Bigus teaches a non-transitory computer-readable medium having embodied thereon a program for executing a method of an apparatus for managing a program (Bigus, claim 1, teaches a program product comprising a recording medium containing instructions capable of being executed on a computer system; Bigus, Col. 3, lines 45-61 further discloses primary and secondary memory such as RAM, magnetic or optical storage.), the method comprising: 

storing a common neural network, a first program comprising a first neural network, … and a second program comprising a second neural network in memory of the apparatus … in at least one memory of the apparatus (Bigus, Col. 3, lines 45-61, discloses memory.; Bigus, claims 1, 4, 5, and 7 teach memory storing common and/or generic neural network data structure, a second model of a plurality of defined neural network models, and a third model of a plurality of defined neural network models.; Bigus, Col. 4, lines 54-67, further teaches neural network data structure providing a common framework allowing any neural network model to be defined for use in an application program; Bigus, Col. 4, lines 31-40, further teaches “Programs specific to each neural network model are called by neural network utility programs…”, and further teaches any of the plurality of neural network model(s) can be supported by neural network shell by defining a generic neural network data structure which can be accessed by all of the utility programs in neural network shell (see also Bigus Fig. 3B, Application Program(s) 41 and Col. 4 lines 40-53 disclosing how a normal application program becomes a neural network application program by interfacing with one or more neural network utility programs); Bigus, claim 4, further teaches specific to a selected second model of the plurality of defined neural network models; Bigus, claim 5, teaches “specific to a selected third model of the plurality of defined neural network models”;); 


when executing the first program: loading the common neural network using the first mapping information (Bigus, Col. 1, lines 14-17, teaches neural network shell to allow application programs to use a neural network to perform computations.; Bigus, Col. 4, lines 54-67, teaches neural network data structure providing a common framework allowing any neural network model to be defined for use in an application program; Bigus, Col. 4, lines 31- 40, teaches each of a plurality of neural network models is mapped onto the generic neural network data structure, and further teaches programs specific to each neural network model.), and performing, using the common neural network and the first neural network, a first processing for first data of the first program, and obtaining a first execution result of the first processing for the first data based on the common neural network and the first neural network (Bigus, Col. 4, lines 26-31, teaches neural network shell provides capability of running neural networks in applications on conventional computer systems.Bigus, Col. 4, lines 31-40, teaches “Programs specific to each neural network model are called by neural network utility programs…”, and further teaches any of the plurality of neural network model(s) can be supported by neural network shell by defining  a generic neural network data structure which can be accessed by all of the utility programs in neural network shell;  Bigus, Col. 4, lines 54-67, further teaches neural network data structure providing a common framework allowing any neural network model to be defined for use in an application program; Bigus, claim 1, teaches “enabling an application program in a computer system to run one of a plurality of neural network models, thereby becoming a neural network having an input for data and an output for a result”, and further teaches common and/or generic neural network data structure; Bigus, claim 4, further teaches specific to a selected second model of the plurality of defined neural network models; Bigus, Col. 4, lines 41-53, teaches data to be processed by neural network application program enters on input and after data is run through the neural network, the result is output; ); and 

when executing the second program: loading the common neural network using the second mapping information (Bigus, Col. 1, lines 14-17, teaches neural network shell to allow application programs to use a neural network to perform computations.; Bigus, Col. 4, lines 54-67, teaches neural network data structure providing a common framework allowing any neural network model to be defined for use in an application program; Bigus, Col. 4, lines 31- 40, teaches each of a plurality of neural network models is mapped onto the generic neural network data structure, and further teaches programs specific to each neural network model.), and performing, using the common neural network and the second neural network, a second processing for second data of the second program, and obtaining a second execution result of the second processing for the second data based on the common neural network and the second neural network (Bigus, Col. 4, lines 26-31, teaches neural network shell provides capability of running neural networks in applications on conventional computer systems. Bigus, Col. 4, lines 31-40, teaches “Programs specific to each neural network model are called by neural network utility programs…”, and further teaches any of the plurality of neural network model(s) can be supported by neural network shell by defining  a generic neural network data structure which can be accessed by all of the utility programs in neural network shell;  Bigus, Col. 4, lines 54-67, further teaches neural network data structure providing a common framework allowing any neural network model to be defined for use in an application program; Bigus, claim 1, teaches “enabling an application program in a computer system to run one of a plurality of neural network models, thereby becoming a neural network having an input for data and an output for a result”, and further teaches common and/or generic neural network data structure; Bigus, claim 5, teaches “specific to a selected third model of the plurality of defined neural network models”; Bigus, Col. 4, lines 41-53, teaches data to be processed by neural network application program enters on input and after data is run through the neural network, the result is output;), …

However, Bigus does not distinctly or clear disclose storing … a first mapping information indicating that the first program utilizes a common neural network that is associated with the first program … and a second mapping information of indicating that the second program utilizes the common neural network, in at least one memory of the apparatus;

Nevertheless Cosic teaches storing … a first mapping information indicating that the first program utilizes a common neural network that is associated with the first program … and a second mapping information of indicating that the second program utilizes the common neural network, in at least one memory of the apparatus (Cosic, Col. 10, lines 14-45, teaches universal artificial intelligence engine (“UAIE”) for autonomous application operating; Col. 10, lines 46-67 teaches global UAIE and Cosic, Col. 31, lines 1-31, further teaches global neural network.; Col. 10, lines 46-67 and Col. 11, lines 1-15, teaches UAIE may be configure to load one or more instruction sets and/or one or more knowledge cells into a knowledgebase and the UAIE may be configure to take control from or share control with application programs; Col. 66, line 15-62, teaches UAIE comprises functionality of storing in a neural network, knowledgebase or other repository learned operations of software applications.; Cosic, Col. 2, lines 63-67 and Col. 3, lines 1-4, teaches receiving first and second instructions sets includes tracing of a repository where the application’s instructions sets may be stored; Cosic, Col. 71 teaches attaching artificial intelligence unit 130 to software applications to direct or control the flow of instructions, data, and/or other information among the elements of the UAIE and software applications; Cosic, Col. 74, Col. 69-70, lines 66-67 and lines 1-13 teach typical elements or steps that lead to software applications’ execution on the computing device include a linker to link any libraries or other elements needed and a loader to load software applications including any linked libraries or other elements into memory; Cosic, Col. 46, lines 53-58, teaches on or more neural networks may be loaded into the UAIE.);

	Before the effective filing date of the invention, it would have been ordinary for one of skill in the art to have modified the neural network shell for application programs, taught by Bigus,, taught by Bigus, with the UAIE comprising the functionality of storing in a neural network, knowledgebase or other repository learned operations of software applications, as taught by Cosic, in order to enable autonomous operation of software applications with partial, minimal, or no user input. (Cosic, Abstract). 

Although Bigus discloses serial processing of data wherein a pointer would link to a previous neural network to obtain the outputs of the previous network, Bigus does not distinctly disclose wherein the first processing for obtaining the first execution result comprises using output data of the common neural network as input data of the first neural network or using output data of the first neural network as input data of the common neural network, and wherein the second processing for obtaining the second execution result comprises using the output data of the common neural network as input data of the second neural network or using output data of the second neural network as the input data of the common neural network.

Nevertheless, Abolmaesumi teaches wherein the first processing for obtaining a first execution result comprises using output data of the common neural network as input data of the first neural network or using output data of the first neural network as input data of the common neural network, and wherein the second processing for obtaining an execution result comprises using the output data of the common neural network as input data of the second neural network or using output data of the second neural network as the input data of the common neural network (Abolmaesumi, Paragraph [0157], teaches “…a first analyzer may apply the shared layers of an image quality assessment neural network to the received at least one echocardiographic image and then send the output of the shared layers to a second analyzer, which may apply one of the view specific layers to the received output. In such embodiments, the shared layers may act as a small neural network…”; Abolmaesumi, Paragraph [0079] further teaches the shared layers and the view category specific layers may each be considered neural networks and it will be understood that a neural network may include more than one neural network within. Each of the 5 image quality assessment neural networks takes as an input a sequence of images and outputs a view category specific quality assessment value.; Abolmaesumi, Fig. 8 shows using output of shared layers [i.e., common neural network] as input to each of the five view specific layers [i.e., view specific neural networks]; [Note: each view specific neural network understood to execute a different program/algorithm. Abolmaesumi, Paragraph [0046] teaches program codes for directing the analyzer to carry out various functions stored in the program memory – wherein the different program functions may include image capture, image analysis, or image reconstruction; and Abolmaesumi, Paragraph [0088] further teaches each of the image view categories may be associated with a view category specific neural network record stored in memory].).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the neural network shell for application programs, taught by Bigus, as modified by the UAIE comprising the functionality of storing in a neural network, knowledgebase or other repository learned operations of software applications, as taught by Cosic, to include the neural network processing by a common/shared neural network and view category specific neural networks, as taught by Abolmaesumi, in order to facilitate echochardiographic image analysis and to determine quality assessment values for the echocardiographic images in different ways, depending on what view the echocardiographic images are meant to represent”. (Abolmaesumi, Paragraphs [0005] and [0037]).


Regarding claim 46, the combination of Bigus in view of Cosic and Abolmaesumi teaches all of the limitations of claim 19, and the combination further teaches wherein the second neural network is stored in a separate file which is different from at least one file storing the common neural network, and wherein the at least one processor is further configured to execute the separate file storing the second neural network together with the at least one file storing the common neural network, to run the second program (Cosic, Col. 10, lines 46-67 teaches “In further embodiments, the UAIE includes an UAIE attachable to the computing device…In further embodiments, the UAIE includes an UAIE running on the computing device and the application includes an application running on a remote computing device”.).

	Motivation to combine same as stated for claim 19.


	Regarding claim 47, the combination of Bigus in view of Cosic and Abolmaesumi teaches all of the limitations of claim 19, and the combination further teaches wherein the processor is further configured to: obtain update data for updating the second program; and update the second neural network of the second program without updating the common neural network, based on the update data (Bigus, Col. 5, lines 32-46, teaches “as new versions or releases of software are developed, compatibility with existing network is desirable…The software could call a conversion routine to update the data structure format…”; Bigus, Col. 58-67, further teaches different types of parameters used differently by specific neural network models stored in fields 71-74, and further teaches determining whether epoch update is enabled or disabled.; Cosic, Col. 10, lines 46-67 further teaches “In further embodiments, the UAIE includes an UAIE that operates independently from the application”).

Motivation to combine same as stated for claim 19.


13.	Claims 30, 34-35, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Bigus in view of Cosic and Abolmaesumi, and further in view of Okuno et al. (US 20170344881 A1). 

	Regarding claim 30, the combination of Bigus in view of Cosic and Abolmaesumi teaches all of the limitations of claim 28, however, the combination does not explicitly teach wherein the at least one processor is further configured to: obtain first structure information of the third neural network from a first metafile included in the first program, obtain second structure information of the fourth neural network from a second metafile included in the second program, and determine the third neural network or the fourth neural network as the common neural network by comparing the first structure information with the second structure information.

	Nevertheless, Okuno teaches wherein the at least one processor is further configured to: obtain first structure information of the third neural network from a first metafile included in the first program, obtain second structure information of the fourth neural network from a second metafile included in the second program, and determine the third neural network or the fourth neural network as the common neural network by comparing the first structure information with the second structure information (Okuno, Paragraph [0086] teaches “the learning apparatus 10 may also cause the structure of the DCNN evaluated …”; Okuno, Paragraph [0088], teaches determining whether to adopt the shared layer candidate SLi for each of the recognition tasks with use of the shared layer candidate adoption/rejection determination unit.; Okuno, Paragraph [0089] teaches determining the multi-task DCNN structure based on the shared layer candidate adoption/rejection determination result with use of the sharing structure determination unit; Okuno, Paragraph [0137], teaches the shared layer candidate adoption/rejection determination unit compares the candidate multi-task DCNN accuracy and the allowable accuracy with respect to the recognition task.).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the neural network shell for application programs, taught by Bigus, as modified by the UAIE comprising the functionality of storing in a neural network, knowledgebase or other repository learned operations of software applications, as taught by Cosic, as modified by the neural network processing by a common/shared neural network and view category specific neural networks, as taught by Abolmaesumi, to further include the improved multi-task learning and shared layer determination techniques and apparatus, as taught by Okuno, in order to provide a learning apparatus that determines and considers the neural network structure itself to provide capability of simultaneously carrying out a plurality of recognition tasks on same image data under a single calculation environment (e.g., a personal computer (PC)), while reducing the memory capacity required when the plurality of recognition processes is performed. (Okuno, Paragraphs [0013], [0148] and [0149]). 



	Regarding claim 34, the combination of Bigus in view of Cosic, Abolmaesumi and Okuno teaches all of the limitations of claim 30, and the combination further teaches wherein the first structure information comprises first convolution layers and first numbers of first filter kernels of the third neural network, first sizes of the first filter kernels of the third neural network, and first strides of the first convolution layers of the third neural network, and wherein the second structure information comprises second convolution layers and second numbers of second filter kernels of the fourth neural network, second sizes of the second filter kernels of the fourth neural network, and second strides of the second convolution layers of the fourth neural network (Abolmaesumi, Figures 8, 9, and 10, and Paragraphs [0085]-[0088] teach neural network structure information relating to a common neural network and view specific neural networks, including kernel size(s), layer numbers, and stride(s) – reading on ).

Motivation to combine same as stated above for claim 30.


Regarding claim 35, the combination of Bigus in view of Cosic, Abolmaesumi and Okuno teaches all of the limitations of claim 30, and the combination further teaches wherein the first structure information comprises first pooling layers and first sizes of first filter kernels of the third neural network and first strides of the first pooling layers of the third neural network, and wherein the second structure information comprises second pooling layers and second sizes of second filter kernels of the fourth neural network and second strides of the second pooling layers of the fourth neural network (Abolmaesumi, Figures 8, 9, and 10, and Paragraphs [0085]-[0088] teach neural network structure information relating to a common neural network and view specific neural networks, including kernel size(s), layer numbers, and stride(s) – reading on ). 

Motivation to combine same as stated above for claim 30. 


Regarding claim 39, the combination of Bigus in view of Abolmaesumi teaches all of the limitations of claim 36, however, the combination does not distinctly disclose wherein the at least one processor is further configured to: when the second program is executed, restore the second internal parameter from the common parameter based on the difference information, and load the second internal parameter into the at least one memory.

	Nevertheless, Okuno teaches wherein the at least one processor is further configured to: when the second program is executed, restore the second internal parameter from the common parameter based on the difference information, and load the second internal parameter into the at least one memory (Okuno, Paragaraphs [0082] and [0092] teach relearning only an 1+1-th layer and higher layers without updating the interchanged shared layer candidate SLi and lower layers.; Okuno, Paragraph [0093] further teaches the relearning can be carried out by setting the parameter of the DCNN in the stored in the learned DCNN 33 after the processing exits the loop described in Okuno, paragraph [0091]; Okuno, Paragraph [0095] teaches interchangeable lower layer portions of the DCNN which has individually learned plurality of recognition tasks; Okuno, Paragraphs [0106]-[0107], teach supposing a recognition task is determined to share the layer with other recognition tasks as far as a determined shared layer candidate, but uses CL.sub.4k (k.gtoreq.2) in the learned DCNN 33 stored in the previous loop for the second layer or a higher layer (CL.sub.4k, k.gtoreq.2)).

Motivation to combine same as stated above for claim 30. 



	Regarding claim 40, the combination of Bigus in view of Abolmaesumi teaches all of the limitations of claim 28, and the combination further teaches wherein the at least one processor is further configured to: store a first internal parameter used to process the first data in the third neural network of the first program as a common parameter in the at least one memory, determine that the common parameter is different than a second internal parameter used to process the second data in the fourth neural network of the second program, determine difference information between the common parameter and the second internal parameter (Bigus, Col. 5, lines 55-57, teaches the neural network structure contains a header which contains the name to the neural network, the name of the neural network model and various parameters unique to the specific neural network model.; Bigus, Paragraph (190 teaches different types of parameters used differently by the specific neural network models.; Bigus, Col. 6, lines 7-22, teaches an array of parameters describing the type of data held in each array. For example, some neural models accept only binary inputs; Bigus, Col. 6, lines 66-67 and Col. 7, lines 1-25, teaches assigned parameters including: number of inputs, number of units in hidden layer, number of units in hidden layer, number of outputs, and number of processing units. And, further teaches assigning a neural network model specific meaning to network index parameters field.; Bigus, claim 4, teaches neural network data structure has a structure and organization common and generic to all of the plurality of defined neural network models, and wherein the previous neural network data structure has a plurality of data arrays containing data values specific to a selected second model of the plurality of defined neural network models; Bigus, claim 5, recites limitations similar to claim 4 but with respect to arrays containing data values specific to a selected third model of the plurality of defined neural network models.),…

However, the combination does not distinctly disclose and determine whether to store the difference information in the at least one memory, based on a result obtained by comparing a size of the difference information with a size of the second internal parameter.

	Nevertheless, Okuno teaches … and determine whether to store the difference information in the at least one memory, based on a result obtained by comparing a size of the difference information with a size of the second internal parameter (Okuno, Paragraph [0137] teaches “the shared layer candidate adoption/rejection determination unit 24 compares the candidate multi-task DCNN accuracy 38 in the second memory 15 and the allowable accuracy 41 acquired in step S31 with respect to the recognition task having the task ID t.” ).

Motivation to combine same as stated above for claim 30. 


14.	Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Bigus, in view of Cosic, Abolmaesumi and Okuno, and in further view of Xiao et al. (U.S. Patent No. 10106153). 

	Regarding claim 31, the combination of Bigus in view of Cosic, Abolmaesumi and Okuno teaches all of the limitations of claim 30, however, the combination does not distinctly disclose wherein the first structure information comprises first types of first layers included in the third neural network and first connection relations between the first layers included in the third neural network, and wherein the second structure information comprises second types of second layers included in the fourth neural network and second connection relations between the second layers included in the fourth neural network.

	Nevertheless, Xiao teaches wherein the first structure information comprises first types of first layers included in the third neural network and first connection relations between the first layers included in the third neural network, and wherein the second structure information comprises second types of second layers included in the fourth neural network and second connection relations between the second layers included in the fourth neural network (Xiao, Figure 1 teaches Deep Learning Engine 112, comprising 1st, 2nd, 3rd, and 4th neural networks at 114, 116, 118, and 120.; Xiao, Col. 12, lines 20-34, teaches “the deep learning engine 112 can maintain, manage, store, update, tune, or configure the one or more neural networks 114, 116, 118, and 120. The deep learning engine 112 can use different parameters, weights, training sets, or configurations for each of the neural networks 114, 116, 118, and 120 to allow the neural networks to efficiently and accurately process a type of input and generate a type of output.”; Xiao, Col. 12, lines 35-48, teaches the first neural network 114 can be configured as or include a convolution neural network. The convolution neural network can include one or more convolution cells (or pooling layers) and kernels, that can each serve a different purpose; Xiao, Col. 14, lines 38-65, further teaches second neural network maintained by the deep learning engine 112 which can include one or more component or functionality of the first neural network 114, can be a same type of neural network as the first neural network 114, or can differ from the first neural network 114 in that the second neural network 116 can be tuned, or trained on different data sets, configured to receive different inputs, and configured to generate a different output.; Xiao, Col. 17, lines 1-20, teaches third neural network maintained by the deep learning engine 112, which can include one or more component or functionality of the first neural network 114 or second neural network 116, can be a same type of neural network as the first neural network 114 or second neural network 116, and can include a convolution neural network.; Xiao, Col. 18 teaches fourth neural network and corresponding structure and/or configuration.).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the neural network shell for application programs, taught by Bigus, as modified by the UAIE comprising the functionality of storing in a neural network, knowledgebase or other repository learned operations of software applications, as taught by Cosic, as modified by the neural network processing by a common/shared neural network and view category specific neural networks, as taught by Abolmaesumi, as further modified by the improved multi-task learning and shared layer determination techniques and apparatus, as taught by Okuno, to further include the deep learning engine that can use different parameters, weights, training sets, or configurations for each of the neural networks, as taught by Xiao, in order to allow the neural networks to efficiently and accurately process a type of input and generate a type of output. (Xiao, Col. 12, lines 20-34). 


	Regarding claim 32, the combination of Bigus in view of Cosic, Abolmaesumi and Okuno teaches all of the limitations of claim 30, however, the combination does not distinctly disclose wherein the first structure information comprises first sizes of first input data and first output data of the first layers included in the third neural network, and wherein the second structure information comprises second sizes of second input data and second output data of the second layers included in the fourth neural network.

	Nevertheless, Xiao teaches wherein the first structure information comprises first sizes of first input data and first output data of the first layers included in the third neural network, and wherein the second structure information comprises second sizes of second input data and second output data of the second layers included in the fourth neural network (Xiao, Col. 6, lines 16-46, teaches “each neural network can be tuned to process a specific type of input and generate a specific type of output with a higher level of accuracy and reliability as compared to a different neural network that is either at the baseline model or tuned or trained for a different objective or purpose...”, reading on the limitation as claimed). 

	Motivation to combine same as stated above for claim 31.

15.	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Bigus in view of Cosic, Abolmaesumi and Okuno, and in further view of Liu (US 20170330069 A1).

	Regarding claim 33, the combination of Bigus in view of Cosic, Abolmaesumi and Okuno teaches all of the limitations of claim 30, however, the combination does not distinctly disclose wherein the first structure information comprises first numbers of nodes per layer included in first fully connected layers of the third neural network, and wherein the second structure information comprises second numbers of nodes per layer included in second fully connected layers of the fourth neural network.

	Nevertheless, Liu teaches wherein the first structure information comprises first numbers of nodes per layer included in first fully connected layers of the third neural network, and wherein the second structure information comprises second numbers of nodes per layer included in second fully connected layers of the fourth neural network (Liu, Paragraph [0040] teaches determined configuration includes number of layers and how many convolutional and/or fully-connected layers; Liu, Paragraph [0041] teaches network structure, number of layers, number of artificial neurons in each layer, and connections between artificial neurons.).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the neural network shell for application programs, taught by Bigus, as modified by the UAIE comprising the functionality of storing in a neural network, knowledgebase or other repository learned operations of software applications, as taught by Cosic, as modified by the neural network processing by a common/shared neural network and view category specific neural networks, as taught by Abolmaesumi, as further modified by the improved multi-task learning and shared layer determination techniques and apparatus, as taught by Okuno, to further include the receiving on configuration information of the neural network(s) from a configuration file, as taught by Liu, in order to provide an artificial neural network where on or more of the following factor can be adjusted: the network structure, the number of layers, the number of artificial neurons in each layer, and the connections between artificial neurons. (Liu, Paragraph [0041]). 

16.	Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Bigus in view of Cosic and Abolmaesumi, and in further view of Diamant et al. (US 20190180183 A1). 

Regarding claim 48, the combination of Bigus in view of Cosic and Abolmaesumi teaches all of the limitations of claim 19, and the combination further teaches wherein the at least one memory stores the second mapping information indicating that the second program uses the common neural network that is stored in a first memory, …, and wherein when the at least one processor executes the second program, the at least one processor is further configured to load the common neural network from the first memory based on the second mapping information (Cosic, Col. 10, lines 14-45, teaches universal artificial intelligence engine (“UAIE”) for autonomous application operating; Col. 10, lines 46-67 teaches global UAIE and Cosic, Col. 31, lines 1-31, further teaches global neural network.; Col. 10, lines 46-67 and Col. 11, lines 1-15, teaches UAIE may be configure to load one or more instruction sets and/or one or more knowledge cells into a knowledgebase and the UAIE may be configure to take control from or share control with application programs; Cosic, Col. 10, lines 46-67, further teaches “in certain embodiments, the UAIE includes a UAIE that operates independently form the computing device. In further embodiments, the UAIE includes an UAIE attachable to the computing device. In further embodiments, the UAIE includes a UAIE that operates independently from the application…In further embodiments, the application includes an application running on the computing device and the UAIE includes an UAIE running on a remote computing device.; Cosic, Col. 66, line 15-62, teaches UAIE comprises functionality of storing in a neural network, knowledgebase or other repository learned operations of software applications.; Cosic, Col. 2, lines 63-67 and Col. 3, lines 1-4, teaches receiving first and second instructions sets includes tracing of a repository where the application’s instructions sets may be stored; Cosic, Col. 74, Col. 69-70, lines 66-67 and lines 1-13 teach typical elements or steps that lead to software applications’ execution on the computing device include a linker to link any libraries or other elements needed and a loader to load software applications including any linked libraries or other elements into memory;).

However, the combination does not distinctly disclose …, and comprises a second memory that is different from the first memory and stores the second neural network, … 

Nevertheless, Diamant teaches …, and comprises a second memory that is different from the first memory and stores the second neural network, … (Diamant, Paragraph [0099] teaches configuring a neural network processing engine to switch between different neural networks; Diamant, Paragraph [0100] further teaches reprogramming a neural network processing engine to execute a second neural network after having been configured to execute a first neural network, wherein reprogramming the neural engine processing engine can include loading the weights for the second neural network into the memory of the neural network processing engine.; Diamant, Paragraph [0103] teaches the neural network processing engine reads weights and state from different memory banks in the memory subsystem). 

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the neural network shell for application programs, taught by Bigus, as modified by the UAIE comprising the functionality of storing in a neural network, knowledgebase or other repository learned operations of software applications, as taught by Cosic, as modified by the neural network processing by a common/shared neural network and view category specific neural networks, as taught by Abolmaesumi, to further include the reading of weights of a second neural network stored in a different memory location than the memory of the neural network processing engine, as taught by Diamant, in order to optimize the speed at which the neural network processor produces results for different tasks. (Diamant, Paragraph [0100]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156. The examiner can normally be reached Mon. - Fri. 7:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123